EXHIBIT 10.30

 

July 28, 2003

 

Malcolm Thompson

c/o Photon Dynamics, Inc.

17 Great Oaks Boulevard

San Jose, CA 95119

 

Dear Malcolm:

 

On behalf of Photon Dynamics, Inc. (the “Company”), I am pleased that we have
reached agreement regarding your work for the Company as a consultant, effective
as of July 28, 2003, on the following terms (the “Agreement”).

 

1. Consulting Period. The Company will engage you as a consultant from July 28,
2003 until September 30, 2003 (the “Consulting Period”), unless the Consulting
Period is extended by you and the Company, or terminated earlier pursuant to
paragraph 8 below. During the Consulting Period, you will make yourself
available to perform consulting services on the following schedule:

 

(a) From July 28, 2003 to August 10, 2003, you agree to perform consulting
services for the equivalent of at least one (1) day per week, which consulting
services will be performed primarily at the Company’s offices; and

 

(b) From August 11, 2003 through September 30, 2003, you agree to perform
consulting services for the equivalent of at least two (2) days per week, which
consulting services will be performed primarily at the Company’s offices.

 

2. Consulting Services. During the Consulting Period, you will provide advice
and services to the Company’s senior management staff with respect to Company
business matters. The manner and means by which you choose to perform your work
are in your sole discretion and control, although you agree to exercise the
highest degree of professionalism and utilize your expertise in performing these
consulting services.

 

3. Consulting Fees. The Company will pay you as consulting fees $16,000 per
month for consulting services rendered during the Consulting Period (“Consulting
Fees”). The Company will pay you the Consulting Fees on a monthly basis. In
addition, the Company will reimburse you for all reasonable, documented business
expenses incurred in performing services under this Agreement. You will invoice
the Company for any expenses you incur associated with the consulting services,
as such expenses occur, and any expense of more than $100 dollars will require
prior written approval from Richard Okumoto.



--------------------------------------------------------------------------------

Malcolm Thompson

July 28, 2003

Page 2

 

4. Independent Contractor Relationship. Your relationship with the Company is
that of an independent contractor, and nothing in this Agreement is intended to,
or should be construed to, create a partnership, agency, joint venture or
employment relationship. You will not be entitled to any of the benefits that
the Company may make available to its employees, including, but not limited to,
group health or life insurance, paid time off, paid holidays, or participation
in other employee benefit plans. You are not authorized to make any
representation, contract or commitment on behalf of the Company unless
specifically requested or authorized in writing to do so by the Board. You are
solely responsible for, and will file, on a timely basis, all tax returns and
payments required to be filed with, or made to, any federal, state or local tax
authority with respect to the performance of services and receipt of Consulting
Fees under this Agreement. No part of your compensation will be subject to
withholding by the Company for the payment of any social security, federal,
state or any other employee payroll taxes. The Company will regularly report
amounts paid to you by filing Form(s) 1099-MISC with the Internal Revenue
Service as required by law.

 

5. Confidential Information. You agree to hold the Company’s Confidential
Information in strict confidence and not to use, disclose, lecture on, or
publish any of the Confidential Information, except in the performance of
services hereunder or with the written authorization of the Company.
“Confidential Information” as used in this Agreement shall include, without
limitation: (a) concepts and ideas relating to the development and distribution
of content in any medium or to the current, future and proposed products or
services of the Company or its subsidiaries or affiliates; (b) trade secrets,
drawings, inventions, other works of authorship, know-how, ideas, processes,
formulas, designs, techniques, software programs and software source documents;
(c) information regarding plans for research, development, new service offerings
or products, marketing and selling, business plans, business forecasts, budgets
and unpublished financial statements, licenses and distribution arrangements,
prices and costs, suppliers and customers; (d) the existence or content of any
business discussions, negotiations or agreements between the Company and any
third party; and (e) any information regarding the skills and compensation of
employees, contractors or other agents of the Company or its subsidiaries or
affiliates. Confidential Information also includes proprietary or confidential
information of any third party that may disclose such information to the Company
or you in the course of the Company’s business. All Confidential Information
furnished to you by the Company is the sole and exclusive property of the
Company or its suppliers or customers. Notwithstanding the other provisions of
this Agreement, nothing received by you will be considered to be Proprietary
Information if (1) it has been published or is otherwise readily available to
the public other than by a breach of this Agreement; (2) it has been rightfully
received by you from a third party without confidential limitations; (3) it has
been independently developed for you by personnel or agents having no access to
the Proprietary Information; or (4) it was known to you prior to your first
receipt from the Company. Upon request by the Company, you agree to promptly
deliver to the Company the original and any copies of such Confidential
Information.



--------------------------------------------------------------------------------

Malcolm Thompson

July 28, 2003

Page 3

 

6. Confidential Information of Third Parties. In performing the consulting
services for the Company, you may not use or disclose any confidential
information, including trade secrets, of any former or current employer or other
person to whom you have an obligation of confidentiality. Rather, you will be
expected to use only information that is generally known and used by persons
with training and experience comparable to your own, which is common knowledge
in the industry or otherwise legally in the public domain, or which is otherwise
provided or developed by the Company. You hereby acknowledge that in performing
your consulting services described in paragraph 2 above, you will be able to
perform those services within the guidelines just described.

 

7. No Conflict of Interest. During the Consulting Period you will not accept
work, enter into a contract, or accept an obligation from any third party that
is inconsistent or incompatible with your obligations or duties to the Company
under this Agreement. You warrant that there is no other contract or duty on
your part inconsistent with this Agreement.

 

8. Termination. The Company or you may terminate this Agreement immediately upon
material breach by the other party or, in the absence of a material breach, upon
ten (10) days written notice to the other party.

 

9. Survival. The rights and obligations contained in Section 5 (“Confidential
Information”) will survive the termination or expiration of your consulting
relationship with the Company.

 

10. Successors and Assigns. You may not subcontract or otherwise delegate your
obligations under this Agreement without the Company’s prior written consent.
Subject to the foregoing, this Agreement will be for the benefit of the
Company’s successors and assigns, and will be binding on your assignees.

 

11. Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(i) by personal delivery when delivered personally; (ii) by overnight courier
upon written verification of receipt; (iii) by telecopy or facsimile
transmission upon acknowledgment of receipt of electronic transmission; or (iv)
by certified or registered mail, return receipt requested, upon verification of
receipt.

 

12. Governing Law. This Agreement shall be governed in all respects by the laws
of the United States of America and by the laws of the State of California, as
such laws are applied to agreements entered into and to be performed entirely
within California.

 

13. Severability. Should any provisions of this Agreement be held by a court of
law to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby.



--------------------------------------------------------------------------------

Malcolm Thompson

July 28, 2003

Page 4

 

13. Entire Agreement. This Agreement constitutes the entire agreement between
the parties relating to its subject matters and supersedes all prior or
contemporaneous communications, representations, promises or agreements
concerning such subject matters. This Agreement may only be changed by a written
agreement between you and an authorized representative of the Company.

 

If the terms set forth above are acceptable to you, please sign and return to me
the original of this Agreement and retain a copy for your files.

 

We look forward to working with you pursuant to this Agreement.

 

Sincerely,

 

PHOTON DYNAMICS, INC. By:  

/s/ Richard Okumoto

--------------------------------------------------------------------------------

    Richard Okumoto     Chief Financial Officer ACCEPTED AND AGREED:

/s/ Malcolm J Thompson

--------------------------------------------------------------------------------

MALCOLM THOMPSON